Appeal from a judgment of the Supreme Court (O’Connor, J.), entered January 7, 2008 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner commenced this CPLR article 78 proceeding challenging a February 2006 determination of the Board of Parole denying his request for parole release and ordering him held for an additional 24 months. In December 2007, after respondent served its answer, Supreme Court dismissed the petition. Petitioner appeals.
The Attorney General has advised that petitioner reappeared before the Board in February 2008, at which time his request for parole release was again denied. Inasmuch as petitioner’s reappearance renders the appeal moot, it must be dismissed (see Matter of Johnson v New York State Div. of Parole, 54 AD3d 464, 465 [2008]).
Mercure, J.P, Peters, Carpinello, Kane and Stein, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.